Citation Nr: 0943568	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for mesencephalopathy 
and/or demyelinating disease, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States navy 
from October 1943 to September 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which reopened a 
previously denied claim of service connection, and then 
denied service connection for mesencephalopathy and/or 
demyelinating disease on the merits.

This issue was previously before the Board in July 2008.  The 
Board confirmed the reopening of the previously denied claim, 
and remanded the underlying claim of service connection to 
the Appeals Management Center (AMC) in Washington, DC, for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2008 Board decision specifically found that the 
Veteran was a radiation exposed Veteran.  A radiation exposed 
Veteran is defined as an active duty service member who 
participated in a radiation risk activity.  Such activity 
includes "onsite participation" in atmospheric testing of 
nuclear devices.  "Onsite participation" includes service 
at a test staging area within the six months following a 
test, in connection with duties related to the test.  
38 C.F.R. § 3.309(d)(3)(i) to (iv).  The veteran was present 
at a test staging area within days of Operation Crossroads 
(July 1, 1946 - August 31, 1946) when his transport ship, the 
USS General W.A. Mann, anchored at Kwajalein Atoll on 
September 5, 1946.  Contaminated ships from atmospheric 
testing were anchored there, and the Veteran came in direct 
contact with them and contaminated water when he went 
swimming.

Moreover, the Veteran's reports of acute radiation sickness 
following his exposure, manifested as nausea, loss of hair, 
and sloughing of skin, were found fully credible.

The Board therefore remanded the claim for development of a 
radiation dose estimate from the Defense Threat Reduction 
Agency (DTRA) in accordance with 38 C.F.R. § 3.311.  However, 
the AMC instead asked that DTRA first "furnish verification 
of the Veteran's participation in a radiation risk activity" 
and only then furnish a dose estimate.

DTRA responded in October 2008 with a finding that the 
Veteran did not participate in atmospheric nuclear testing 
during an operational test period, as defined by VA.  No dose 
estimate was therefore provided.  

A VA examiner who was asked to provide a nexus opinion in 
January 2009 stated that there was "insufficient medical 
data" to prove an association between radiation exposure and 
the currently diagnosed demyelinating disease.  Such an 
association was possible, however.

A remand is required for compliance with the Board's July 
2008 directive.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The fact of radiation exposure 
is established.  DTRA's interpretation of VA regulations is 
immaterial and unnecessary.  DTRA must be asked to provide a 
dose estimate for this Veteran, based on his credible reports 
of having swum next to and come into direct contact with 
contaminated ships at Kwajalein Atoll on September 5, 1946.

Further, the January 2009 examiner must be asked to revisit 
his opinion once a better picture of the Veteran's actual 
level of radiation exposure is established.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Develop the Veteran's claim in 
accordance with 38 C.F.R. § 3.311, 
including obtaining dose estimates based 
on the Veteran's averred exposure to 
ionizing radiation  as a result of 
swimming in the waters of the Kwajalein 
Atoll, consuming the food in that area, 
and any other usual activities the Veteran 
would have undertaken as a result of being 
a passenger on board the USS General W.A. 
Mann while it was anchored in the 
Kwajalein Atoll.

The fact of participation in a radiation 
risk activity under 38 C.F.R. 
§ 3.309(d)(3) is established, and DTRA 
must be so informed.

2.  After obtaining a dose estimate from 
DTRA, the claims file should be returned 
to Dr. RLM at the VA Medical Center in 
Phoenix, Arizona.  The neurologist must 
reconsider his January 2009 opinion 
regarding a nexus between in-service 
radiation exposure and currently diagnosed 
myasthenia gravis in light of newly 
obtained evidence relating to that 
exposure.  He should state whether it is 
at least as likely as not that established 
in-service radiation exposure caused or 
aggravated any currently diagnosed 
demyelinating disease.

If Dr. RLM is no longer available, the 
claims folder should be referred to 
another neurologist.  The examiner should 
review the claims folder in its entirety 
and offer an opinion as to whether it is 
at least as likely as not that established 
in-service radiation exposure caused or 
aggravated any currently diagnosed 
demyelinating disease.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

